Citation Nr: 0418174	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1976 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for service connection for hearing 
loss was previously denied by the RO in June 1996 on the 
basis that there was no evidence that he had hearing loss of 
sufficient severity to be considered a disability under VA 
regulations.  The appellant did not perfect an appeal of the 
decision.

2.  The additional evidence presented since June 1996 is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial of the claim, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The additional evidence which has been presented since June 
1996 is new and material, and the claim for service 
connection for hearing loss has been reopened.  38 U.S.C.A. 
§ 5108 (West. 2002); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for hearing loss.  He asserts that his hearing loss was 
incurred in or aggravated by service.  He contends that he 
never would have been accepted for service if he had 
significant hearing loss.  He further states that his current 
treatment records demonstrate that the hearing loss has 
worsened.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant's claim for service connection for hearing loss 
was previously denied by the RO in June 1996 on the basis 
that there was no evidence that he had hearing loss of 
sufficient severity to be considered to be a disability under 
VA regulations.  The appellant was notified by letter of the 
decision, but he did not perfect an appeal and the decision 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board notes that the previously considered evidence 
included the veteran's service medical records.  The report 
of a medical history given by the veteran in February 1976 
for the purpose of his enlistment shows that he denied having 
a history of hearing loss.  The report of a medical 
examination conducted at that time shows that he was found to 
have defective hearing in the right ear.  Audiometer results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
30
XX
25
LEFT
5
5
25
XX
25

In spite of the hearing loss noted on the entrance 
examination, the veteran was found to be qualified for 
service.  

There are no service medical treatment records pertaining to 
the hearing loss.  No separation examination is of record.  A 
statement of medical condition signed by the veteran in 
September 1976 indicates that there had been no change in his 
medical condition since his last separation examination.  

Also of record were post service medical records from a 
service medical facility dated in 1989 and later.  The 
veteran reported in his claim form that he believed that he 
had hearing loss which had been caused by a training 
exercise.  The veteran was scheduled for a VA examination in 
May 1996, but he failed to appear for the examination.  In 
the rating decision of June 1996, the RO noted that under VA 
regulations, impaired hearing will be considered to be a 
disability when certain specific testing criteria are met, 
but concluded that the evidence which was then of record did 
not show VA authorized audiometric findings which met the 
criteria for a grant of service connection for defective 
hearing.  Accordingly, the RO denied the claim.  

When a claimant seeks to reopen a final decision, the VA 
must determine whether new and material evidence has been 
received under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   
 
If no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7105.

The additional evidence which has been presented since the 
previous decision includes numerous additional post-service 
medical records from a service medical facility and post-
service audiology records from private medical facilities.  
The Board notes that these records clearly demonstrate that 
the veteran now has severe hearing loss.   The Board further 
notes that the findings on the examinations at a service 
medical facility are of sufficient severity to meet the 
requirements of 38 C.F.R. § 3.385.  

Although some of the records are duplicate copies of 
previously considered records, many are not.  The additional 
evidence presented since June 1996 is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial of the claim, and does raises a reasonable possibility 
of substantiating the claim. The additional evidence which 
has been presented since June 1996 is new and material, and 
the claim for service connection for hearing loss has been 
reopened.  




ORDER

The claim for service connection for hearing loss is 
reopened.  To this extent only, the appeal is granted.  


REMAND

The veteran contends that he has hearing loss which resulted 
from exposure to loud noise during service.  He has presented 
evidence of a current disability and the possibility of 
service connection.  The Board notes that the Veterans Claims 
Assistance Act (VCAA) requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  The Board concludes that a medical 
opinion is required to determine whether the veteran had 
aggravation of pre-existing hearing loss in service and 
whether there is a nexus between any current hearing loss and 
the reported noise exposure in service.  For this reason, a 
disability evaluation examination is required.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board's review of the claims file reveals that additional 
evidence exists which has not been obtained.  In this regard, 
the Board notes that the veteran has reported that he first 
received hearing aids in 1983.  Such records might contain 
information relevant to the current claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should secure the veteran's 
service personnel records through 
official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since his separation from service, to 
include the health care provider who 
reportedly provided a hearing aid in 
1983.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any hearing loss 
disorder which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the service 
medical records, and service personnel 
records showing the veteran's duties 
during service.  The examination should 
include all tests and studies necessary to 
assess the severity and nature of the 
veteran's current hearing loss and 
tinnitus.  The examination report should 
include a full history of the veteran's 
hearing loss, including his account of 
exposure to noise in service and after 
service.  The examiner should specifically 
comment as to the likelihood that there 
was aggravation of hearing loss in 
service, and whether any currently found 
hearing loss and tinnitus is related to 
acoustic trauma during service. 

4.  Thereafter, the RO should readjudicate 
the claims for service connection for 
hearing loss and tinnitus.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



